Citation Nr: 1741743	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, October 2011, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2007, the Veteran was granted service connection for a mood disorder with an evaluation of 30 percent, effective July 24, 2006.  He filed a timely notice of disagreement in January 2007 and, in January 2009, the RO increased the evaluation for a mood disorder to 50 percent effective July 24, 2006.  The RO issued a statement of the case in January 2009, and the Veteran did not file a Substantive Appeal VA Form 9; as such, the January 2009 rating decision became final.  In December 2010, the Veteran filed a claim for an increased rating for his depressive disorder and the claim was thereafter denied in October 2011.  

The Veteran later testified before a Decision Review Officer at RO hearings in September 2012 and May 2013.  Transcripts of these hearings are of record.

In an October 2014 correspondence, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  The evidence is not in equipoise as to whether the Veteran's sleep apnea had its onset in service.

2.  At no point during the appeal period has the Veteran's service-connected depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is clearly not indicated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).    

2.  The criteria for a rating in excess of 50 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2006 and May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in September 2015 in order to afford the Veteran new VA.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a sleep apnea VA examination in May 2017, which the Board finds adequate for adjudication purposes.  The Veteran was schedule to for a mental health examination in July 2017, but failed to report without good cause.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

II.  Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is considered competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Sleep apnea

The Veteran's service treatment records are silent for complaints of symptoms associated with sleep apnea.  He received a separation examination in May 2003 and indicated that he did not have frequent trouble sleeping.

The Veteran underwent a sleep study in July 2011, and the examiner noted that the Veteran "frequently snored and stopped breathing in his sleep."  He had daytime sleepiness and was also restless during night.  The Veteran "also gagged and choked during sleep."  As a result of the study, the Veteran was diagnosed with severe obstructive sleep apnea. 

The Veteran received a sleep apnea VA examination in May 2012, and indicated that he was diagnosed with sleep apnea in 2001 by a civilian physician.  He claimed that "his snoring worsened during service, and he periodically stopped breathing."  The Veteran stated that his peers sometimes woke him because of the snoring.  At the time of the examination, the Veteran weighed 270 pounds and had a body mass index (BMI) of 39.  The examiner concluded that sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected COPD.  He noted the Veteran's claim of a sleep apnea diagnosis in 2001, but found that no treatment was instituted.  Furthermore, the Veteran's records did not show a prior evaluation and treatment for sleep apnea during service.  The examiner also noted the Veteran's obesity, which was a common risk factor for obstructive sleep apnea.  Finally, the examiner noted that the Veteran's sleep apnea symptoms reportedly started during active duty due to weight gain, but were not severe enough to warrant treatment.  

In May 2013, the Veteran received a hearing before a decision review officer and indicated that he had symptoms of sleep apnea dating back to service.  The Veteran stated that it was hard to wake him out of sleep, and he snored so loudly that others complained that they could not sleep.  The Veteran also had a lot of daytime sleepiness when he was in service.  He indicated he wanted to get examined for sleep apnea, but was discharged prior to seeking treatment.  

The Veteran received another sleep apnea VA examination in May 2017, and the examiner noted a current diagnosis of sleep apnea.  The Veteran indicated that he was told in service that he snored heavily and had periods of apnea, but the examiner found that these claims were unverified in the service treatment records.  The examiner stated that the Veteran did not have any current findings, signs, or symptoms attributable to sleep apnea.  As a result of the examination, the examiner found that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  The Veteran claimed he "stopped breathing at night while in service," but that there was no documentation in the service treatment records.  Furthermore, there were no documented complaints of sleep issues until June 2011.  The Veteran's weight had also risen considerably, from 225 pounds in 2006 to 283 in 2011.  As a result, the examiner found that it was less likely that the Veteran's sleep apnea was related to service, but was rather the result of excessive weight gain after service.  The examiner also opined that the Veteran's sleep apnea was not aggravated by the Veteran's COPD, depression, degenerative joint disease of the right ankle, or bilateral plantar fasciitis with pes planus. The examiner found that none of these service connected disabilities alter the basic physiologic and anatomic abnormalities responsible for obstructive sleep apnea.  

The Veteran has claimed that his sleep apnea was caused by or the result of his service or secondary to a service-connected disability.  However, he was not provided a doctor's statement or other qualified source that would support such assertions.  Per the May 2012 and May 2017 VA examinations, the examiners reviewed the complete claims folder, including the statements provided by the Veteran.  The examiner considered the Veteran's competent lay statements that he experienced symptoms during service, which was prior to his elevated BMI, and found that they were not chronic until years after service.  In providing this opinion, the examiners were not vague or ambiguous in concluding that the Veteran's sleep apnea was solely due to his obesity.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for the conclusion presented.

The Board notes that the May 2017 examiner did not provide an opinion with regards to causation by a service-connected disability.  In light of the competent medical opinions that the Veteran's sleep apnea was caused by an elevated BMI, the Board finds that a remand specifically to address possible causation by service-connected disability is unnecessary.  

The Board attaches the most significant probative value to the VA opinions as they appear to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for sleep apnea is denied.  

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Depressive Disorder

Under Diagnostic Code 9434, the General Rating Formula for Mental Disorders is used for a depressive disorder.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods showing the Veteran's inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

a.  Evaluation in Excess of 50 percent 

The Veteran received a mental health examination in September 2010, and indicated that there were times when he slipped into a mood and just wanted to sleep or sit in a dark room.  He described feeling irritable and having concentration impairments.  The Veteran indicated that he worried about his health, children, and finances, and also that he hated his job.  The Veteran worked as a mail handler, and indicated that he had been counseled due to absenteeism and was on his last step prior to termination.  The Veteran reported days where his energy levels were high, and he would volunteer to coach youth football.  He also attended high school football games to watch family members play.  

On examination, the Veteran was noted to be clean and casually dressed, with spontaneous, clear, and coherent speech.  His attitude was cooperative and his affect was full. The Veteran's orientation was intact to person, time, and place.  There was no inappropriate behavior, but he did have obsessive/ritualistic behavior where he organized items that he collected in order then reordered them several times a week.  The Veteran also had one probable panic attack in August 2009 at work.  He indicated he had fleeting thoughts of harming people when he got angry, but denied active homicidal ideations or targets of his fantasies.  He also indicated he had suicidal thoughts of making himself a target of local drug dealers and forcing them to shoot him.  The Veteran had fair impulse control and no episodes of violence.  The examiner also noted that the Veteran showered daily, but only brushed his teeth four times a week.  The September 2009 VA examiner assigned a GAF score of 55, which reflected moderate mental health symptoms.

In December 2010, the Veteran's mother, H. B., submitted a statement and indicated that she had talked to the Veteran about his appearance and hygiene, but nothing had changed.

H. B. also submitted a statement in December 2010, and indicated that the Veteran's severe chronic depression impacted his responsibilities.  H.B. provided a place for the Veteran and the Veteran's family to live, and also provided food and paid bills that were necessary for him and his family.  Furthermore, H. B. indicated that the Veteran no longer cared about "how neat he is, how well he smells, how well he dresses, or how neat he looks."  Both H. B. and the Veteran's mother had to constantly remind the Veteran "about cleaning himself up," especially when he went to the doctor or went to work.  

The Veteran's niece submitted a statement in December 2010 and indicated that although she was ten years younger than the Veteran, she often felt like his older sibling.  The niece stated that she went to his house often "to get the Veteran up and moving."  Otherwise, he would stay home and sleep all day.  She also helped with the children, provided food, and helped with chores around the house if needed.  She further stated that she encouraged the Veteran to take pride in himself and the way he looked.  The niece felt that the Veteran lacked confidence, and she had to constantly motivate the Veteran to stay on top of his affairs.  She stated that the Veteran's depression had taken a toll on him as a person and has put a slight strain on their relationship.  

In December 2010, Dr. T. T. submitted a statement indicating that the Veteran had a modest response at best to treatment with periods of exacerbation and remission, causing him to have time where he would struggle to function at work. 

The Veteran received a mental health evaluation in November 2011, and indicated that he felt chronically depressed.  He stated that he had chronic suicidal ideation, but did not feel that he would act on harming himself due to his religious beliefs and caring about his family.  He felt overwhelmed by his life and his social situation.  The Veteran also stated that he was interested in attending a residential care program with VA; he lived in a bad area and wanted to move, but also felt obligated to live near his parents to help them.  The Veteran was divorced, and had two stepchildren and three biological children.  His son resided with him, and his ex-wife and stepdaughter resided across the street.  They were noted to be supportive of the Veteran.  The Veteran was also noted to be medically retired and unemployed.  

In September 2012, the Veteran received a hearing before a decision review officer and indicated that his depressive disorder was worse than it was in 2010.  It was noted that the Veteran was working for the United States Postal Service, and stopped working a year and a half earlier because he was often tardy.  The Veteran was taking a lot of medication and "could not do his job well because he was always sleepy, and therefore medically retired."  He indicated that his biggest problems with his depression were completing tasks; one moment the Veteran was great, and then out of nowhere he would "just sink into a dark place."  The Veteran also did not like to go out, but socialized with his kids, his kids' friends, or his own friends when they came to his house.  He indicated that he did not like crowds, and also indicated that he was a mellow person.  When angered, his reaction could be quite extreme, but it would not last long.

The Veteran stated he sometimes thought that his family would be better off if he were gone, but it was not to the point where he has seriously considered suicide.  When he had these thoughts, they would include being shot in his neighborhood; instead of killing himself, he would have someone else do it.  The Veteran denied have hallucinations, but rather just saw shadows out of the corner of his eye.  

The Veteran received another VA mental health examination in October 2012.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had a good relationship with his children and had a couple of close friends.  He spent a lot of time with his five year old son, and would have visitors to his home.  The Veteran stated that he retired from work for medical reasons, and initially mentioned COPD and joint disease; the Veteran later stated he was retired for his mental disorders, but the examiner noted that "this would not be reasonable based upon a diagnosis of major depression, though such things have certainly been done at times."

The examiner noted the depression and anxiety symptoms, and also noted that motivation for activity was somewhat diminished.  The Veteran presented as cognitively intact with normal-range difficulty with memory.  He also denied suicidal and homicidal ideations.  The Veteran had some assaultive ideation towards "bad people" in his neighborhood, but denied a history of acting on this or an intent to do so.  The examiner also found that the Veteran was employable from a mental health perspective.  

The Board finds the medical and lay evidence highly probative of the Veteran's mental state and concludes that an evaluation higher than 50 percent is not warranted.  The Veteran's symptoms include periodic suicidal ideation and neglect of his personal appearance and hygiene.  There were also credible lay statements from family members that the Veteran needed assistance managing his affairs and raising his children.  These symptoms, however, do no result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The competent, credible medical evidence indicated that the Veteran did not exhibit an inability to establish and maintain effective relationships.  The Veteran was divorced but enjoyed a positive relationship with his wife and children.  Despite statements that the Veteran neglected his personal appearance and hygiene, he still maintained close friends, and entertained both family and friends at his home.  He also reported volunteering to coach youth football.  Furthermore, he did not show symptoms of near continuous panic or depression affective the ability to function independently, appropriately, and effectively.  The September 2010 examiner noted that the Veteran was incapable of managing his financial affairs, but concluded that it did not appear that his poor financial choices were a result of a mental disorder.  Furthermore, the more competent evidence is equivocal as whether the Veteran's mental health did or did not contribute to his medical retirement.  Finally, a 100 percent evaluation is also not warranted as the Veteran's only symptoms applicable to this rating would be his poor hygiene and he does not have total occupational and social impairment.


ORDER

Entitlement to service connection for sleep apnea is denied.

An evaluation in excess of 50 percent for a major depressive disorder is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


